LATTIMORE, J.
Conviction for unlawfully taking fish by .means of dynamite; punishment, a fine of $25 and 30 days in the county jail.
There are no bills of exception in the record. We have carefully examined the statement of facts, and deem same sufficient to justify the conclusion of the jury. Erom same it appears that Mr. Dulaney saw a Ford car drive into Spring Creek bottom. Presently he heard two explosions, rode rap- ' idly back, came within 50 or 75 yards of the same ear he had seen enter the bottom, which was parked 50 or 75 yards from the creek. Here he heard a third ‘explosion, and ran down to the creek. 1-Ie said the water in the first hole to which he came was muddy, and that the leaves on the trees above the hole were wet and dripping, and some dead fish were on top of the water, and that a white perch was struggling, but still alive, , which he drew to the bank, and found that its body was bruised and its bones broken. He went on down to another hole, which presented the same condition of disturbance". He went back to the car, and saw appellant and two others at the car, which belonged to one of them. One of the men had on wet clothes.. It had recently been raining, and this witness and another followed the tracks of three men from the car in question to the water hole in question, and back again. In addition to what has been above detailed, the witnesses said they found paper which had come off of dynamite sticks and a string tied to a chunk, etc. These facts we deem sufficient.
The judgment will be affirmed.